
	

113 S1025 IS: Helping Communities Rebuild After Deadly School Shootings and Other Traumatic Events Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1025
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Murphy (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide financial assistance for school construction
		  after a violent or traumatic crisis.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Communities Rebuild After
			 Deadly School Shootings and Other Traumatic Events
			 Act.
		2.Grant Authority
			 for school constructionSection 4121 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7131) is amended—
			(1)in subsection
			 (a)—
				(A)by redesignating
			 paragraph (9) as paragraph (10);
				(B)in paragraph (8),
			 by striking and after the semicolon; and
				(C)by inserting
			 after paragraph (8) the following:
					
						(9)from the funds
				appropriated under subsection (c), and notwithstanding section 4154(1), the
				provision of financial assistance (not to exceed 50 percent of the total cost
				specified in the application) for a local educational agency that has an
				application approved by the Secretary and serves a school in which the learning
				environment has been disrupted due to a violent or traumatic crisis that took
				place on the school campus, to enable such local educational agency to carry
				out—
							(A)the acquisition
				(by purchase, lease, donation, or otherwise) of an interest in improved or
				unimproved real property that the local educational agency deems necessary to
				commence or continue an appropriate learning environment in a public elementary
				or secondary school, as a result of damage incurred by a violent or traumatic
				crisis; and
							(B)the construction
				of new facilities, or the renovation, repair, or alteration of existing
				facilities, that the local educational agency deems necessary to commence or
				continue an appropriate learning environment in a public elementary or
				secondary school, as a result of damage incurred by a violent or traumatic
				crisis; and
							;
				and
				(2)by adding at the
			 end the following:
				
					(c)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out the activities described in subsection (a)(9) such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal years. Funds
				made available to carry out subsection (a)(9) shall remain available until
				expended.
					.
				
			
